                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN RANDALL PYATT,                           :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-2444
                                              :
GEO GROUP INC.,                               :
et al.,                                       :
        Defendants.                           :

                                              ORDER

       AND NOW, this 17th day of June, 2019, upon consideration of Plaintiff John Randall

Pyatt’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), which raises claims under 42

U.S.C. § 1983, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      John Randall Pyatt, #70-41228, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Warden of George W. Hill Correctional Facility or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Pyatt’s

inmate account; or (b) the average monthly balance in Pyatt’s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Pyatt’s inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s
income credited to Pyatt’s inmate account until the fees are paid. Each payment shall reference

the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED without prejudice as to all claims asserted

against Defendants GEO Group Inc., Warden David Byrnes and Deputy Warden Mario Colucci

pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii).

       6.      Pyatt is given thirty (30) days to file an amended complaint. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Pyatt’s claims

against each defendant. Pyatt should provide enough information for the Court to understand

what happened to him and how each named Defendant acted to cause him injury. When drafting

his amended complaint, Pyatt should be mindful of the Court’s reasons for dismissing his claims

as explained in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court shall send Pyatt a blank copy of the Court’s form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Pyatt may use this form to file his amended complaint in the instant case if he chooses

to do so.

       8.      If Pyatt fails to file an amended complaint in accordance with paragraph six (6)
of this Order, his case will be served on Dr. Phillips only.

                                              BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                              United States District Judge
